IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
IRA LEE JACKSON,

               Appellant,

 v.                                                   Case No. 5D16-3715

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed February 3, 2017

3.800 Appeal from the Circuit
Court for Seminole County,
Kenneth R. Lester, Jr., Judge.

Ira Lee Jackson, Okeechobee, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Samuel Perrone,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED without prejudice for Appellant to refile his Rule 3.800(a) motion, if

appropriate.


COHEN, C.J., BERGER and EDWARDS, JJ., concur.